Citation Nr: 1717489	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis.

2. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left middle finger, status-post surgery.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

FINDINGS OF FACT

1. The Veteran's rheumatoid arthritis did not have onset during or within one year of separation from active service.

2. The Veteran's rheumatoid arthritis is less likely than not etiologically related to his in-service left middle finger injury and/or his service-connected degenerative joint disease of the left middle finger.  

3. The Veteran's degenerative joint disease of the left middle finger does not involve more than one major joint or minor joint groups, and has not caused any incapacitating episodes.  


CONCLUSIONS OF LAW

1. The criteria for service connection of rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria for a rating in excess of 10 percent for degenerative joint disease of the left middle finger, status post-surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5226, 5229 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in February 2010 and August 2011.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, military personnel records, VA examination reports, and statements from the Veteran.  The Veteran has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran has a present diagnosis of rheumatoid arthritis, which he contends is related to active service.  Particularly, he contends that his rheumatoid arthritis is the result of an injury he suffered to his left middle finger during active service.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

After a review of all evidence in the record, the Board finds that service connection is not warranted.  .

At the outset, the Board notes that the Veteran's service treatment records, including his separation examination report from July 1968, do not document any diagnosis of or treatment for rheumatoid arthritis.  The earliest evidence of a diagnosis of rheumatoid arthritis is in a March 1996 private treatment record.  The Veteran's VA treatment records also self-report an initial diagnosis in the late 1990s.  Therefore, because there is no evidence of onset during service or within one year of separation from active service, presumptive service connection is not appropriate.

The Veteran, for his part, contends that his rheumatoid arthritis is the direct result of an injury to his left middle finger during active service.  The Veteran submitted a statement in September 2011 in which he stated that his rheumatoid arthritis was diagnosed in 1996, and that he was told by a doctor at the time of his diagnosis that it could have been caused by the traumatic event to his left finger.

The Veteran was subsequently afforded a VA examination in which a diagnosis of rheumatoid arthritis was confirmed.  The examiner reviewed the entire record, including his service treatment records, and acknowledged an injury to the left third finger in 1968, treated with drainage, antibiotics, and serial dressing changes.  The examiner also acknowledged the Veteran's medical history since separation from active service, including his private and VA treatment records.  The examiner then stated that the Veteran's rheumatoid arthritis was less likely than not related to his in-service injury because there is no evidence that a crush injury, or other injuries to the joints increase the risk for developing rheumatoid arthritis.  Specifically, such a nexus is not supported by any medical evidence or current medical literature.  An addendum opinion also opined against a medical nexus between the Veterans' rheumatoid arthritis, and his post-injury degenerative joint disease of the left middle finger, secondary to his in-service injury.  Specifically, the examiner stated that rheumatoid arthritis is an autoimmune disorder that has a genetic predisposition.  It is mediated by inflammatory factors which cause destruction of the joints.  There is no relationship between arthritis in a joint and rheumatoid arthritis.  Further, the examiner noted that his left middle finger degenerative joint disease was diagnosed after his rheumatoid arthritis.  

The Board has reviewed the evidence of record and finds that it does not meet the criteria for service connection.  Here, the Board finds persuasive the VA examiner's opinions which are against a medical nexus to either his in-service injury itself, or any subsequent degenerative joint disease caused by that injury.  Those opinions were rendered by a medical doctor with the proper training and knowledge to render such an opinion, and in consideration of the Veteran's complete medical history.  

The Board does acknowledge the Veteran's statement regarding the etiology of his rheumatoid arthritis, but finds it to be of limited value.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability, however, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of rheumatoid arthritis, especially in light of the VA physician's conclusions to the contrary and the fact that the evidence fails to demonstrate the onset of rheumatoid arthritis in service.  See id.  

The Board has reviewed all of the medical evidence available, and while it does confirm his diagnosis and document subsequent treatment, none of that evidence provides an opinion which would contradict that of the VA examiner.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service finger injury or his subsequent degenerative joint disease of the left middle finger, and the current disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for rheumatoid arthritis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

Increased Rating

The Veteran is presently service connected for degenerative joint disease of the left middle finger, status post-surgery, presently rated as 10 percent disabling.  He contends that he is entitled to a higher rating for that disability.  The Board observes that the Veteran is also separately service connected for a residual painful scar of the left middle finger, status post-surgery.  The rating for that disability was addressed in the Board's January 2016 decision and is not under review at this time.  Therefore, this decision will address the Veteran's degenerative joint disease only. 

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's degenerative joint disease of the left middle finger, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Board takes notice that the Veteran's left hand is his non-dominant hand.  

The Veteran's degenerative joint disease of the left middle finger is presently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5229, which compensates for limitation of motion of the index or long finger.  Under the applicable diagnostic criteria, a 10 percent rating is assigned for the non-dominant hand when there is a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  10 percent is the maximum disability rating assigned under the Diagnostic Code for limitation of motion of the middle finger.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2016).

Other potentially applicable diagnostic criteria include a 10 percent rating assigned for either unfavorable or favorable ankylosis of the long finger.   38 C.F.R. § 4.71a, Diagnostic Code 5226 (2016).  

When degenerative arthritis is present, a 10 percent rating is assigned with x-ray evidence of involvement of 2 or more major joint groups or t or more minor joint groups.  A 20 percent rating may be assigned when x-ray evidence shows involvement of 2 or more major joint groups or t or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  

After a review of all evidence in the record, the Board finds that the Veteran is presently in receipt of the maximum rating available under the Diagnostic Code, based on his symptoms since the date of service connection.

Particularly, the Board observes that the Veteran was afforded a VA contract examination in October 2010.  That examination report noted pain in the left distal phalanx of the middle finger of the left hand.  The pain was aching, exacerbated by physical activity and changes in weather.  Pain was spontaneous and relieved by massage.  The Veteran denied any present treatment for his condition.  He reported having some numbness when typing on the computer, also relieved by massage.  Range of motion was 0 to 90 degrees in the PIP joint, a loss of 20 degrees flexion.  FP joint flexion was complete to 90 degrees.  DIP joint flexion was complete to 90 degrees.  Repetition was possible on all with no additional loss of degrees of motion.  Specifically, the examiner stated that there was no additional limitation by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  No ankylosis was found.  Left hand x-ray results were abnormal with narrowing of the PIP and DIP joints of the fourth and fifth digits, and minimally in the second and third digits.  The examiner stated that this represented mild degenerative changes to the second through fourth digits.  Degenerative joint disease of the DIP joint of the left middle finger was attributed to his in-service injury.  The examiner described the Veteran's disability as affecting his occupation in that he must stop using his hand to massage in when he has symptoms while typing.  No further limitations were described.  This examination supports limitation of motion in the left middle finger, but does not support a higher rating.  Specifically, the Veteran's degenerative joint disease is limited to the DIP joint only, therefore, there is not any evidence of involvement of 2 or more joint groups and there is no evidence of incapacitating episodes which would give rise to a higher disability rating under the Diagnostic Code.  

A July 2016 VA examination was conducted following the Board's January 2016 remand.  That report documented degenerative or traumatic arthritis in both hands.  The examiner found normal range of motion in all joints of the left hand, particularly in the MCP, PIP and DIP joints of the long finger (the Board observes that the Veteran's right hand did have abnormal range of motion, but that the right hand is not presently service connected for any disability).   No evidence of pain was noted with use of the hand.  No evidence of localized tenderness or pain on palpation was observed.  There was no gap between the finger and the proximal transverse crease of the hand on maximal finger flexion.  Repetitive testing was performed without any additional functional loss or range of motion.  Grip was normal.  No ankylosis was found in the left middle finger.  Occasional numbness in the left third finger time was noted, although no neurological disabilities were identified.  The examiner found that no impact on the Veteran's ability to perform any type of occupational task.  The examiner also noted that the Veteran experiences difficulty in both hands due to his rheumatoid arthritis, which the Veteran was unable to distinguish from his degenerative joint disease of the left middle finger.  Again, this examination does not support an increased rating based on the diagnostic criteria.  Although there is evidence of arthritis in both hands, that is attributed to his rheumatoid arthritis which, as addressed above, is not service-connected.  The Veteran's degenerative joint disease secondary to his in-service injury is not responsible for arthritis in more than one major joints or minor joint groups, and there is no evidence documented of any incapacitating episodes based on his middle finger disability.  As such, a higher rating cannot be assigned.  

The Board has reviewed the Veteran's private and VA treatment records, but neither have provided any evidence of his degenerative joint disease affecting more than one major joint, or minor joint groups.  There is no evidence of any incapacitating episodes based on his degenerative joint disease of the middle finger.  As such, his treatment records also do not support a higher evaluation.  

In sum, there is no evidence in the record that the Veteran's degenerative arthritis of the left middle finger, status post-surgery, has resulted in involvements of two or more major joints, or two or more minor joint groups, nor that it has caused any incapacitating episodes.  There is no evidence of any neurological disabilities associated with his disability.  At most, his degenerative joint disease has resulted in some limitation of flexion of the left middle finger.  As such, an increased rating based on the schedular criteria is not available.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107;; 38 C.F.R. § 3.102.

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability the Veteran's service-connected degenerative joint disease of the left middle finger is productive of symptoms specifically identified in the Rating Schedule, such as limitation of motion, pain and numbness.  Thus, thus the manifestations of his degenerative joint disease are contemplated by the schedular rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  Neither is there any evidence of an exceptional or unusual disability picture such as marked interference with employment or frequent hospitalization.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently service connected for bilateral tinnitus, bilateral hearing loss and a scar, status post-surgery of the left middle finger.  Although the Veteran's scar is associated with  the same injury that resulted in his degenerative joint disease, after carefully reviewing the evidence in the record, including both VA examinations, there is no indication that his scar causes a "collective effect" on his middle finger arthritis, such an any additional loss of use of the finger, to the point of requiring additional consideration.  While the 2016 VA examiner indicated some interference from his rheumatoid arthritis, as is discussed above, that is not a service-connected disability.  Therefore, such consideration does not apply in this matter and referral based on collective effect is not necessary at this time.  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  



ORDER

Service connection for rheumatoid arthritis is denied.  

A disability rating in excess of 10 percent for degenerative joint disease of the left middle finger, status post-surgery, is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


